EXHIBIT 10.97

 

SEVERANCE AGREEMENT


SEVERANCE AGREEMENT, dated as of 26 March 2009 (this “Severance Agreement”), by
and between Numonyx B.V., (Swiss Branch), A-ONE Business Center, Z.A. Vers la
Piece, Rte de l’Etraz, 1180 Rolle (“Numonyx”), and Mario Licciardello (the
“Executive”).


WHEREAS, Numonyx and the Executive have entered into an employment agreement
dated 30 March 2008, as amended by a letter agreement between Numonyx and the
Executive dated 26 March 2009 (together, the “Employment Agreement”), pursuant
to which the Executive is employed by Numonyx effective as of the Commencement
Date (as defined in the Employment Agreement); and


WHEREAS, Numonyx and the Executive intend that this Severance Agreement shall
set forth the payments to be received on a termination of the Executive’s
employment, pursuant to Articles 11.1 or 11.3 of the Employment Agreement,
during the Protection Period (as defined below).


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


      1.     Duration.


(a)           Effectiveness.  This Severance Agreement shall become effective as
of the Commencement Date.


(b)           Term.  The term of this Severance Agreement (the “Protection
Period”) shall commence on the Commencement Date and shall terminate on 31 March
2010 (the “End Date”); provided, however, that in the event a Change of Control
(as defined below) occurs prior to the End Date, the Protection Period shall
expire on the later of (i) the End Date and (ii) the first anniversary of the
Change of Control.


(c)           Applicability.  The terms and conditions of this Severance
Agreement shall apply only in the event of a termination of the Executive’s
employment pursuant to Articles 11.1 or 11.3 of the Employment Agreement during
the Protection Period.


 
 

--------------------------------------------------------------------------------

 
2.    Termination of Employment.  In the event that, during the Protection
Period, the Executive’s employment with Numonyx is terminated pursuant to, and
in accordance with the requirements of, Articles 11.1 or 11.3 of the Employment
Agreement, the following terms and conditions set out below in Section 2(a)
through 2(d) shall apply:


(a)           Termination for Severance Cause; Resignation Without Good Reason.


(i)             If Numonyx terminates the Executive’s employment under
circumstances constituting Severance Cause, as defined in Section 2(a)(ii), or
if the Executive resigns from employment with Numonyx under circumstances that
do not constitute Good Reason, as defined in Section 2(a)(iii), the Executive
shall only be entitled to payment of: (A) unpaid Base Salary through and
including the date the Executive’s employment terminates (the “Date of
Termination”); (B) any bonus declared as payable to the Executive by the
Supervisory Board of Numonyx Holdings B.V. (“Holdings”, and the Supervisory
Board of Holdings being referred to in this Severance Agreement as the
“Supervisory Board”) or its designee for the year prior to the year in which the
Date of Termination occurs which has not been paid as at the Date of
Termination; (C) any reimbursement of expenses not yet reimbursed by Numonyx in
accordance with Numonyx’s policies then in effect; and (D) any other amounts or
benefits required to be paid or provided by law or under any plan, program,
policy or practice of Numonyx or Holdings (including, without limitation, under
the Holdings Equity Incentive Plan (the “Equity Plan”)) (all such amounts
described in (A), (B), (C), and (D) being the “Other Accrued Compensation and
Benefits”).  The Executive shall have no further right to receive any other
compensation or benefits after such termination or resignation of employment
under this Severance Agreement or under the Employment Agreement.


(ii)           Termination for “Severance Cause” shall mean termination of the
Executive’s employment because of:


(A)          any act or omission that constitutes a material breach by the
Executive of any of his obligations under the Employment Agreement;


(B)          the willful and continued failure or refusal of the Executive to
conduct the duties reasonably required of him under the Employment Agreement;
 
 
2

--------------------------------------------------------------------------------

 
(C)          the Executive’s conviction of (x) any violent crime or (y) any
other crime involving dishonesty, fraud, corruption or moral turpitude;


(D)          the Executive’s engaging in any misconduct or neglect that is
materially injurious to the financial condition or business reputation of any
member of Numonyx Group;


(E)          the Executive’s breach of a written policy of Numonyx or a
published regulation of any governmental or regulatory body applicable to
Numonyx, in any case, which breach is materially injurious to the financial
condition or business reputation of any member of Numonyx Group; or


(F)          the Executive’s refusal to follow the reasonable directions of the
Supervisory Board or the person to whom he reports, provided that, if requested
by the Executive, such directions shall be in writing;


provided, however, that no event or condition described in clauses (A) through
(F) shall constitute Severance Cause unless (x) the circumstances giving rise to
such event or condition cannot be corrected; OR ( y ) the circumstances giving
rise to such event or condition can be corrected AND; (G) Numonyx first gives
the Executive written notice of its intention to terminate his employment for
Severance Cause and the grounds for such termination; and (H) such grounds for
termination are not corrected by the Executive within 30 days of his receipt of
such notice (or, in the event that such grounds cannot be corrected within such
30-day period, the Executive has not taken all reasonable steps within such
30-day period to correct such grounds as promptly as practicable thereafter).


(iii)             Resignation for “Good Reason” shall mean termination of
employment by the Executive because of the occurrence of any of the following
events without the Executive’s prior written consent: (A) a decrease in the
Executive’s Base Salary, or a failure by Numonyx to pay material compensation or
provide material benefits due and payable to the Executive under his Employment
Agreement; (B) a material diminution of the authority, duties or
responsibilities of the Executive from those set forth in his Employment
Agreement; (C) Numonyx’s requiring the Executive to be based at any office or
location more than 60 miles from Canton of Vaud, Switzerland; (D) a material
breach by Numonyx of any term or provision
 
 
3

--------------------------------------------------------------------------------

 
of the Executive’s Employment Agreement; or (E) the failure of Numonyx to cause
the transferee or successor to all or substantially all of the assets of Numonyx
to assume by operation of law or contractually Numonyx’s obligations hereunder;
provided, however, that no event or condition described in clauses (A) through
(E) shall constitute Good Reason unless (x) the Executive gives Numonyx written
notice of the circumstances constituting Good Reason and the grounds for such
termination within 30 days of the Executive’s learning of the initial occurrence
of the event or condition constituting Good Reason and (y) such grounds for
termination (if susceptible to correction) are not corrected by Numonyx within
30 days of its receipt of such notice (or, in the event that such grounds cannot
be corrected within such 30-day period, Numonyx has not taken all reasonable
steps within such 30-day period to correct such grounds as promptly as
practicable thereafter).


(b)           Termination without Severance Cause; Resignation for Good Reason.


(i)           If the Executive’s employment is terminated by Numonyx under
circumstances that do not constitute Severance Cause, or if the Executive
resigns from employment with Numonyx under circumstances constituting Good
Reason, Numonyx shall pay the Executive the Other Accrued Compensation and
Benefits within 30 days following the Date of Termination, except as otherwise
provided under the terms of the applicable plan, program or policy, and, subject
to the terms of this Severance Agreement, a cash amount (the “Severance Amount”)
equal to the sum of (A) the Executive’s annual rate of Base Salary (determined
prior to any decrease therein constituting Good Reason) and (B) the amount, if
any, equal to the greater of the Executive’s minimum performance bonus (if any)
and 50% of the Executive’s annual target bonus for the year in which the
termination of employment occurs, such sum payable in 12 equal monthly
installments, commencing, subject to Section 2(b)(iii) on the 33rd day following
the Date of Termination.  In addition, in the event the Executive’s employment
terminates pursuant to this Section 2(b)(i), any unvested equity-based
compensation awards previously granted or awarded to the Executive in the form
of stock options or otherwise under any equity-based compensation plan of
Numonyx or Holdings, including, without limitation, under the Equity Plan (the
“Equity Awards”) shall continue to vest in accordance with their terms until the
first anniversary of the Date of Termination and shall remain exercisable (to
the




 
4

--------------------------------------------------------------------------------

 


extent exercisable) until the earlier to occur of (C) the day after the first
anniversary of the Date of Termination and (D) the original expiration date of
the Equity Award.  The Executive shall have no further rights under this
Severance Agreement or otherwise to receive any other compensation or benefits
after such termination or resignation of employment.


            (ii)           In the event that the Executive’s employment
terminates pursuant to this Section 2(b) either (X) at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control
(as defined herein) or (Y) after a Change of Control, and the Date of
Termination occurs prior to the first anniversary of such Change of
Control:  (A) Numonyx shall provide and pay the Executive the benefits and
amounts set forth in (and at the times set forth in) Sections 2(b)(i) above,
provided that the Severance Amount shall be two times the Severance Amount
payable pursuant to Section 2(b)(i) above; (B) the Restricted Period for
purposes of Article 13 of the Employment Agreement shall be the 24-month period
following the Date of Termination; and (C) all unvested Equity Awards shall
fully and immediately vest (and to the extent exercisable, shall become
exercisable) and shall remain exercisable until the earlier to occur of (i) the
first anniversary of the Date of Termination and (ii) the original expiration
date of the Equity Award. For purposes of this Severance Agreement, a “Change of
Control” shall be deemed to have occurred if (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the United States Securities Exchange Act of
1934, as amended), other than a trustee or other fiduciary holding securities
under an employee benefit plan of Holdings or a corporation owned directly or
indirectly by the shareholders of Holdings in substantially the same proportions
as their ownership of shares of Holdings, is or becomes the “Beneficial Owner”
(as defined in Rule 13d-3 under said Securities Exchange Act), directly or
indirectly, of securities of Holdings representing 20% or more of the total
voting power represented by the then outstanding Voting Securities (“Voting
Securities” being any securities of Holdings that vote generally in the election
of Supervisory Board members), or (ii) during any period of two consecutive
years, individuals who at the beginning of such period constitute the
Supervisory Board and any new Supervisory Board member whose election to the
Supervisory Board or nomination for election by Holdings’ shareholders was
approved by a vote of at least two-thirds (2/3) of the Supervisory Board members
then still in office who either were Supervisory Board members at the beginning
of the period or whose election or nomination for election was previously so
approved or was approved by Holdings’ shareholders pursuant to Article II of the
Securityholders’ Agreement


 
5

--------------------------------------------------------------------------------

 


(the “Securityholders’ Agreement being the securityholders’ agreement dated as
of March 30, 2008, by and among STMicroelectronics N.V., Intel Corporation,
Intel Technology Asia Pte Ltd, Redwood Blocker S.a.r.l., a limited liability
company organized under the laws of The Grand- Duchy of Luxembourg, PK Flash,
LLC, a Delaware limited liability company, Francisco Partners II (Cayman) L.P.,
an exempted limited partnership organized under the laws of the Cayman Islands,
Francisco Partners Parallel Fund II, L.P., a Delaware limited liability company
and Holdings), cease for any reason to constitute a majority thereof, or (iii)
the shareholders of Holdings approve a merger or consolidation of Holdings with
any other entity, other than a merger or consolidation that would result in the
Voting Securities outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 80% of the total voting power represented by the
Voting Securities or those of such surviving entity outstanding immediately
after such merger or consolidation, or the shareholders of Holdings approve a
plan of complete liquidation of Holdings or an agreement for the sale or
disposition by Holdings (in one transaction or a series of transactions) of all
or substantially all of Holdings’ assets.


(iii)           Numonyx shall not be required to make the payments of the
Severance Amount provided for under this Section 2(b), unless, on the 32nd day
after the Date of Termination, the Executive executes and delivers to Numonyx a
release and waiver of claims in a form provided by Numonyx and the release has
become effective and irrevocable in its entirety.


(iv)           In no event shall the Executive be obligated to seek other
employment or take any other employment or take any other action by way of
mitigation of the amounts payable to the Executive under any provision of this
Severance Agreement.


        (c)           Termination Due to Disability.  In the event of
termination of the Executive’s employment by reason of the Executive’s
disability, (i) Numonyx shall pay and provide to the Executive within 30 days of
the Date of Termination (in the case of payments) (A) the Other Accrued
Compensation and Benefits and (B) a pro rata portion of the amount, if any,
equal to the greater of the Executive’s minimum performance bonus (if any) and
50% of the Executive’s annual target bonus for the year in which the termination
of employment occurs, and

 
6

--------------------------------------------------------------------------------

 





(ii) notwithstanding the terms of the Equity Plan or otherwise, all Equity
Awards which are vested and are exercisable as of the Date of Termination shall
remain exercisable until the earlier to occur of (A) the first anniversary of
the Date of Termination and (B) the original expiration date of the Equity
Award. For purposes of this Severance Agreement, “disability” shall have the
meaning set forth in Numonyx’s long-term disability plan generally applicable to
Numonyx’s senior executives as may be in effect from time to time, and, if
Numonyx does not maintain such a plan, then such meaning as may be determined by
the Supervisory Board acting in good faith.


        (d)           Source of Payments.  All payments provided under this
Severance Agreement, other than payments made pursuant to a plan which provides
otherwise, shall be paid in cash from the general funds of Numonyx, and no
special or separate fund shall be established, and no other segregation of
assets shall be made, to assure payment. The Executive shall have no right,
title or interest whatsoever in or to any investments that Numonyx may make to
aid Numonyx in meeting its obligations hereunder. To the extent that any person
acquires a right to receive payments from Numonyx hereunder, such right shall be
no greater than the right of an unsecured creditor of Numonyx.


3.              Certain Remedies.


(a)           Forfeiture/Payment Obligations.  In the event the Executive fails
to comply with any of the covenants set forth in Articles 12, 13, 15 and 16.2 of
the Employment Agreement, other than any isolated, insubstantial or inadvertent
failure that is not in bad faith, the Executive agrees that he will:


(i)           forfeit any Severance Amount not already paid, as of the date of
the breach of such covenant, pursuant to Section 2(b) of this Agreement; and


           (ii)           forfeit all options, restricted shares and other
equity-based compensation awarded by Numonyx or Holdings (x) that have not
vested as of the date of the breach of such covenant or (y) that have not been
exercised (in the case of options or other awards with features similar to
exercise) at the date of a determination by a court or arbitrator that the
Executive failed to comply with such covenant.

 
7

--------------------------------------------------------------------------------

 



The Executive will pay Numonyx any amount forfeited under this Section 3(a)
within 10 days of a determination by a court or arbitrator that the Executive
failed to comply with such covenants contained in his Employment Agreement.  The
obligations under this Section 3(a) are full recourse obligations.  The
Executive hereby represents that his economic means and circumstances are such
that such provisions will not prevent the Executive from providing for himself
and his family on a basis satisfactory to the Executive.


           (b)           Injunctive Relief.  Without intending to limit the
remedies available to Numonyx, including, but not limited to, those set forth in
Section 3(a) of this Severance Agreement, the Executive agrees that a breach of
any of the covenants contained in Articles 12, 13, 15 and 16.2 of the Employment
Agreement, may result in material and irreparable injury to Numonyx for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of such a breach or
threat thereof, Numonyx shall be entitled to seek a temporary restraining order
or a preliminary or permanent injunction, or both, without bond or other
security, restraining the Executive from engaging in activities prohibited by
such covenants contained in his Employment Agreement or such other relief as may
be required specifically to enforce any of such covenants.


4.              Severability Clause.  In the event any provision or part of this
Severance Agreement is found to be invalid or unenforceable, only that
particular provision or part so found, and not the entire Severance Agreement,
will be inoperative.


5.              Nonassignability; Binding Agreement.


(a)           By the Executive.  This Severance Agreement and any and all
rights, duties, obligations or interests hereunder shall not be assignable or
delegable by the Executive.


(b)           By Numonyx.  This Severance Agreement and all of Numonyx’s rights
and obligations hereunder shall not be assignable or delegable by Numonyx except
as incident to a reorganization, merger or consolidation, or transfer of all or
substantially all of Numonyx’s
assets.

 
8

--------------------------------------------------------------------------------

 





(c)           Binding Effect.  This Severance Agreement shall be binding upon,
and inure to the benefit of, the parties hereto, any successors to or assigns of
Numonyx and the Executive’s heirs and the personal representatives of the
Executive’s estate.


        (d)           Condition Precedent.  This Severance Agreement is
contingent upon the approval of this Severance Agreement by the Supervisory
Board (or its designee) and will not, irrespective of its execution by the
parties, become binding upon Numonyx unless and until such approval is given.
Numonyx will make reasonable efforts to present this Severance Agreement for
approval by the Supervisory Board at the next Supervisory Board meeting
following the Executive’s execution of this Severance Agreement.


6.           Definitions.  Capitalized terms used in this Severance Agreement
that are not defined herein shall have the meaning ascribed to such terms in the
Employment Agreement.


7.           Withholding.  Any payments made or benefits provided to the
Executive under this Severance Agreement shall be reduced by any applicable
withholding taxes or other amounts
required to be withheld by law or contract.


8.           Amendment; Waiver.  This Severance Agreement may not be modified,
amended or waived in any manner, except by an instrument in writing signed by
both parties hereto.  The waiver by either party of compliance with any
provision of this Severance Agreement by the other party shall not operate or be
construed as a waiver of any other provision of this Severance Agreement, or of
any subsequent breach by such party of a provision of this Severance Agreement.


       9.           Entire Agreement; Supersedes Previous Agreements.  This
Severance Agreement and the Employment Agreement contain the entire agreement
and understanding of the parties hereto with respect to the matters covered
herein, and supersede all prior negotiations, commitments, agreements and
writings with respect to the subject matter hereof (including, without
limitation, the severance agreement between the parties dated 30 March 2008),
all such other negotiations, commitments, agreements and writings shall have no
further force or effect, and the parties to any such other negotiation,
commitment, agreement or writing shall have no


 
9

--------------------------------------------------------------------------------

 
further rights or obligations thereunder.  In the event of any inconsistency
between any provision of this Severance Agreement and any provision of any plan,
program, policy, arrangement or other agreement of Numonyx, the provisions of
this Severance Agreement shall control.


10.           Counterparts.  This Severance Agreement may be executed by either
of the parties hereto in counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
instrument.


11.           Headings.  The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Severance Agreement.


12.           Notices.  Any notices to be given under this Agreement to the
Executive shall be served either personally or via registered mail sent to the
Executive’s home address as recorded in the records of Numonyx. Any notices to
be given under this Agreement to Numonyx shall be served via registered mail to
Numonyx B.V., A-ONE Biz Center, Z.A. Vers la Piece, Rte. de l’Etraz, 1180 Rolle,
Switzerland, Attention:  General Counsel. Notices and other communications
hereunder shall be effective upon receipt.


13.           Governing Law.  All matters affecting this Severance Agreement,
including the validity thereof, are to be governed by, and interpreted and
construed in accordance with, the laws of Switzerland and any disputes arising
out of or in connection with this Agreement shall be submitted to the competent
courts of the Canton of Vaud.  To the extent that the Executive is entitled to
receive any other severance, payments in lieu of notice or similar payments as a
result of the Executive’s termination of employment for any reason whatsoever,
such payments shall be offset against any obligation that Numonyx may have to
pay the Executive the Severance Amount pursuant to the terms of this Severance
Agreement.

 
10

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, Numonyx has caused this Severance Agreement to be signed by
its officer pursuant to the authority of its Supervisory Board, and the
Executive has executed this Severance Agreement, as of the day and year first
written above.
 

       
NUMONYX B.V. (SWISS BRANCH)
               By  
/s/ Kenneth Lever                                           
   Name: 
Kenneth Lever,
   
Chief Financial Officer
                     By 
/s/ Kevin M. Fillo                                           
   Name: 
Kevin Fillo,
   
Vice President and General Counsel
                   
THE EXECUTIVE
                     
/s/ Mario Licciardello 
 
Mario Licciardello




--------------------------------------------------------------------------------

